—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered December 8, 1997, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, pleaded guilty to the crime of promoting prison contraband in the first degree in satisfaction of a four-count indictment stemming from his admitted possession of a razor blade in a correctional facility. Pursuant to the plea agreement, defendant was sentenced as a second felony offender to a term of 2V2 to 5 years in prison. Defendant now argues that this sentence was harsh and excessive. Nevertheless, upon review of the record, we find no reason to disturb the negotiated sentence, which was consistent with the plea bargain and relevant statutory requirements, given the nature of defendant’s conduct and his lengthy criminal history (see, People v Appollonia, 247 AD2d 770, lv denied 92 NY2d 847).
Mikoll, J. P., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.